          Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 1 of 24



 1   COOLEY LLP
     HEIDI L. KEEFE (178960)
 2   (hkeefe@cooley.com)
     MARK R. WEINSTEIN (193043)
 3   (mweinstein@cooley.com)
     MATTHEW J. BRIGHAM (191428)
 4   (mbrigham@cooley.com)
     LOWELL D. MEAD (223989)
 5   (lmead@cooley.com)
     BENJAMIN S. LIN (232735)
 6   (blin@cooley.com)
     MARK A. ZAMBARDA (314808)
 7   (mzambarda@cooley.com)
     3175 Hanover Street
 8   Palo Alto, CA 94304-1130
     Telephone: (650) 843-5000
 9   Facsimile: (650) 849-7400

10   MICHAEL G. RHODES (116127)
     (rhodesmg@cooley.com)
11   MATTHEW D. CAPLAN (260388)
     (mcaplan@cooley.com)
12   101 California Street
     San Francisco, CA 94111-5800
13   Telephone: (415) 693-2000
     Facsimile: (415) 693-2222
14
     Attorneys for Plaintiff
15   FACEBOOK, INC.

16
                                      UNITED STATES DISTRICT COURT
17
                                     NORTHERN DISTRICT OF CALIFORNIA
18
                                            OAKLAND DIVISION
19

20
     FACEBOOK, INC.,                                 Case No. 4:18-cv-05434-JSW
21   a Delaware corporation,
                                                     FACEBOOK, INC.’S OPENING
22                      Plaintiff,                   CLAIM CONSTRUCTION BRIEF

23          v.                                       Hearing Date: October 24, 2019
                                                     Time: 10:00 a.m.
24   BLACKBERRY LIMITED,                             Courtroom: 5, 2nd Floor
     a Canadian corporation, and                     Before: The Honorable Jeffrey S. White
25   BLACKBERRY CORPORATION,
     a Delaware corporation,
26
                        Defendants.
27

28
     4:18-cv-5434-JSW                                                             FACEBOOK’S OPENING
                                                                             CLAIM CONSTRUCTION BRIEF
                          Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 2 of 24



            1                                                      TABLE OF CONTENTS
            2                                                                                                                                      Page
            3      I.      LEGAL STANDARDS ........................................................................................................... 1
                   II.     U.S. PATENT NO. 6,356,841 ................................................................................................. 1
            4
                           1.     “central location” (claims 12 and 23) .......................................................................... 1
            5      III.    U.S. PATENT NO. 6,744,759 ................................................................................................. 3
            6              2.     “feature” / “feature enhancement” (claims 4 and 8) .................................................... 3
                           3.     “data network telephone” (claims 4 and 8) .................................................................. 5
            7
                   IV.     U.S. PATENT NO. 7,228,432 ................................................................................................. 8
            8              4.     “dedicated security processor” (claim 1) ..................................................................... 8
            9      V.      U.S. PATENT NO. 7,302,698 ................................................................................................. 9
                           5.     “operating state” (claim 1); “operational state” (claim 20) ....................................... 10
          10
                           6.     Preamble of claim 20 ................................................................................................. 11
          11       VI.     U.S. PATENT NO. 7,567,575 ............................................................................................... 13
          12               7.     Order of method steps (claim 1) ................................................................................ 13
                           8.     “multimedia data delivery information” (claim 1)..................................................... 14
          13
                           9.     “mobile device transmission profile” (claim 1) ......................................................... 16
          14       VII.    U.S. PATENT NO. 8,429,231 ............................................................................................... 17
          15               10.    “generic signaling interface channel” (claim 1)......................................................... 18

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                   4:18-cv-5434-JSW                                                                                             FACEBOOK’S OPENING
ATTORNEYS AT LAW
   PALO ALTO
                                                                                   i.                                      CLAIM CONSTRUCTION BRIEF
            Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 3 of 24



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                  Page(s)
 3   Cases
 4
     Am. Med. Sys., Inc. v. Biolitec, Inc.,
 5      618 F.3d 1354 (Fed. Cir. 2010)......................................................................................................13

 6   BASF Corp. v. Johnson Matthey, Inc.,
        875 F.3d 1360 (Fed. Cir. 2017)..........................................................................................14, 15, 16
 7
     Chrimar Sys. Inc v. Cisco Sys. Inc.,
 8      No. C 13-01300 JSW, 2015 WL 1250106 (N.D. Cal. Mar. 18, 2015) ............................................1
 9   Cox Commc’ns, Inc. v. Sprint Commc’n Co. LP,
10      838 F.3d 12243 (Fed. Cir. 2016)....................................................................................................16

11   Cybersettle, Inc. v. Nat’l Arbitration Forum, Inc.,
        243 Fed. App’x 603 (Fed. Cir. 2007).............................................................................................13
12
     Duncan Parking Techs., Inc. v. IPS Grp.,
13      914 F.3d 1347 (Fed. Cir. 2019)........................................................................................................7
14   Eidos Display, LLC v. AU Optronics Corp.,
15      779 F.3d 1360 (Fed. Cir. 2015)......................................................................................................16

16   Finjan, Inc. v. Secure Computing Corp.,
        626 F.3d 1197 (Fed. Cir. 2010)..........................................................................................2, 5, 8, 17
17
     Freeman v. Delta Air Lines, Inc.,
18      No. C 13-04179 JSW, 2015 WL 5609996 (N.D. Cal. Sept. 24, 2015) ............................................1
19   Genentech, Inc. v. Chiron Corp.,
        112 F.3d 495 (Fed. Cir. 1997)........................................................................................................13
20

21   Georgetown Rail Equip. Co. v. Holland L.P.,
        867 F.3d 1229 (Fed. Cir. 2017)................................................................................................11, 12
22
     Hill-Rom Servs., Inc. v. Stryker Corp.,
23       755 F.3d 1367 (Fed. Cir. 2014).............................................................................................. passim
24   Klaustech, Inc. v. Google, Inc.,
        No. C 10-05899 JSW, 2016 WL 2957044 (N.D. Cal. May 23, 2016).............................................1
25
     MasterObjects, Inc. v. Yahoo!, Inc.,
26
       No. C 11-02539 JSW, 2013 WL 6185475 (N.D. Cal. Nov. 26, 2013) ............................................1
27
     NTP, Inc. v. Research in Motion, Ltd.,
28     418 F.3d 1282 (Fed. Cir. 2005)........................................................................................................4
     4:18-cv-5434-JSW                                                                                              FACEBOOK’S OPENING
                                                                      ii.                                     CLAIM CONSTRUCTION BRIEF
            Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 4 of 24



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                  Page(s)
 3   Cases
 4
     O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
 5      521 F.3d 1351 (Fed. Cir. 2008)....................................................................................................5, 8

 6   Openwave Sys., Inc. v. Apple Inc.,
        808 F.3d 509 (Fed. Cir. 2015)........................................................................................7, 11, 17, 19
 7
     PPC Broadband, Inc. v. Corning Optical Commc’ns RF, LLC,
 8     815 F.3d 747 (Fed. Cir. 2016)........................................................................................................11
 9   Phillips v. AWH Corp.,
10      415 F.3d 1303 (Fed. Cir. 2005)........................................................................................................1

11   Simpson Strong-Tie Co. v. Oz-Post Int’l, LLC,
        373 F.Supp.3d 1288 (N.D. Cal. 2019) (Orrick, J.) ..........................................................................4
12
     Summit 6, LLC v. Samsung Elecs. Co.,
13      802 F.3d 1283 (Fed. Cir. 2015)..............................................................................................4, 8, 17
14   Tessera, Inc. v. UTAC (Taiwan) Corp.,
15      Case No. 5:10-cv-04435-EJF, 2015 WL 7720832 (N.D. Cal. Nov. 30, 2015) ..............................13

16   Thorner v. Sony Comput. Entm’t Am. LLC,
        669 F.3d 1362 (Fed. Cir. 2012).............................................................................................. passim
17
     TomTom, Inc. v. Adolph,
18      790 F.3d 1315 (Fed. Cir. 2015)..........................................................................................11, 12, 13
19   X One, Inc. v. Uber Techs., Inc.,
        No. 16-CV-06050-LHK, 2017 WL 3581184 (N.D. Cal. Aug. 18, 2017) (Koh, J.) .....................2, 3
20

21

22

23

24

25

26

27

28
     4:18-cv-5434-JSW                                                                                              FACEBOOK’S OPENING
                                                                      iii.                                    CLAIM CONSTRUCTION BRIEF
            Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 5 of 24



 1             Plaintiff Facebook, Inc. (“Facebook”) respectfully submits this opening claim construction

 2   brief regarding the ten terms designated by the parties as disputed terms from the asserted claims of

 3   the six patents-in-suit. (Dkt. No. 48 (attaching copies of the patents as Exs. C-H).)

 4             As discussed herein, the disputed claim terms use ordinary words according to their plain and

 5   ordinary meanings. BlackBerry’s proposed constructions impermissibly attempt to import limitations

 6   from exemplary embodiments disclosed in the patent specifications.

 7   I.        LEGAL STANDARDS
 8             As the Court is familiar with claim construction under Phillips v. AWH Corp., 415 F.3d 1303

 9   (Fed. Cir. 2005) and its progeny,1 this brief cites authority where pertinent to the disputed issues.

10   II.       U.S. PATENT NO. 6,356,841
11             The ’841 Patent teaches a system and related techniques for tracking mobile objects, such as

12   vehicles, from a central location using Global Positioning System (“GPS”) technology. (’841, col.

13   1:33-67, 2:55-3:12.)

14                    1.      “central location” (claims 12 and 23)
15
                     Facebook’s Proposal                                BlackBerry’s Proposal
16
         No construction is necessary at this time.          “a single location that receives, stores, and
17       Alternatively, if construction is needed,           analyzes GPS and other data from remote units”
         “location that communicates with the remote
18       unit and is different from the remote unit.”
19

20             The claims at issue recite a “central location” and a remote unit that is in communication with
21   the “central location.” (’841, claims 12 and 23.) This simple language – “central location” – does not
22   require construction. BlackBerry’s proposed construction improperly seeks to inject limitations that
23   are not required by the claim language or the remainder of the intrinsic evidence.
24             The ’841 Patent uses the term “central location” according to its plain and ordinary meaning:
25

26   1
      See, e.g., Klaustech, Inc. v. Google, Inc., No. C 10-05899 JSW, 2016 WL 2957044 (N.D. Cal. May
     23, 2016); Freeman v. Delta Air Lines, Inc., No. C 13-04179 JSW, 2015 WL 5609996 (N.D. Cal.
27   Sept. 24, 2015); Chrimar Sys. Inc v. Cisco Sys. Inc., No. C 13-01300 JSW, 2015 WL 1250106 (N.D.
     Cal. Mar. 18, 2015); MasterObjects, Inc. v. Yahoo!, Inc., No. C 11-02539 JSW, 2013 WL 6185475
28   (N.D. Cal. Nov. 26, 2013).
     4:18-cv-5434-JSW                                                                     FACEBOOK’S OPENING
                                                        1.                           CLAIM CONSTRUCTION BRIEF
          Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 6 of 24



 1   a location that is central in the sense that it can be in communication with one or more remote units.

 2   The specification uses the term with this meaning. (’841, col. 1:34-67 (“The invention provides a

 3   system that can monitor and track one or more remote units from a central location. . . .”), 2:65-3:12

 4   (in a “preferred embodiment,” information is collected from remote units and “transmitted directly to

 5   a central location” and “[t]he information is preferably collected at a central location and analyzed”).)

 6   No construction is necessary. Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1206-07 (Fed.

 7   Cir. 2010) (affirming district court that declined to construe the phrase “addressed to a client,” leaving

 8   the claim language to “its plain and ordinary meaning”).

 9          During prosecution, the applicant confirmed the broad plain meaning of the claimed “central

10   location” when amending the claims to recite “central location” instead of “central office”: “While the

11   ‘central location’ used in these claims could refer to or coincide with a ‘central office,’ as that term is

12   understood in the field of telecommunications networks, none of the claims are so limited and the

13   central location could be any location that communicates with the remote unit and is different from

14   the remote unit.” (Ex. 1, ’841 file history, June 26, 2001 Amendment at 14 (emphasis added).) The

15   applicant stated that this amendment was made only “to clarify the meaning of the claims.” (Id.) Thus,

16   if the Court determines that any construction is necessary at this time, “central location” should be

17   defined as “location that communicates with the remote unit and is different from the remote unit.”

18          BlackBerry’s proposed construction, on the other hand, commits the cardinal sin of attempting

19   to import unsupported limitations. First, BlackBerry improperly seeks to define the term as a “single”

20   location. But that limitation is unsupported by the intrinsic evidence and would only confuse and

21   mislead the jury. X One, Inc. v. Uber Techs., Inc., No. 16-CV-06050-LHK, 2017 WL 3581184, at *11

22   (N.D. Cal. Aug. 18, 2017) (Koh, J.) (rejecting proposed construction because “it would be confusing

23   and unhelpful to the jury”). The plain meaning of a “location” is not limited to a single point in space

24   and can encompass various items distributed throughout a location. The specification confirms this

25   understanding. In an example embodiment, the central location can be a “central office” that includes

26   multiple different components that are distributed throughout the office (such as a “computer,” a

27   “server,” and multiple communication devices), as shown in Figure 19 and discussed in the

28   corresponding text. (’841, Fig. 19, 7:51-8:23.)
     4:18-cv-5434-JSW                                                                      FACEBOOK’S OPENING
                                                       2.                             CLAIM CONSTRUCTION BRIEF
             Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 7 of 24



 1             Second, BlackBerry improperly seeks to require that the claimed “central location” necessarily

 2   “receives, stores, and analyzes GPS and other data from remote units.” But nothing in the claim

 3   language or specification imposes these narrow functional requirements on the claimed “central

 4   location,” especially in view of the broad meaning confirmed during prosecution.2 Thorner v. Sony

 5   Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365-67 (Fed. Cir. 2012) (claim terms are generally given

 6   their ordinary meaning in context unless the patentee (1) “sets out a definition and acts as his own

 7   lexicographer,” or (2) “disavows the full scope of a claim term either in the specification or during

 8   prosecution”). As an initial matter, the systems recited in claims 12 and 23 recite only a “remote unit,”

 9   singular; they could employ multiple “remote units” but do not need to. Moreover, the claim language

10   simply recites a “central location” – which is a location – and each asserted claim separately recites

11   any additional functions that are to be performed with respect to that location. For example, claim 12

12   does not recite any limitation on the “central location” other than that it is in communication with a

13   remote unit and the remote unit transmits GPS information to it. Nothing in claim 12 imposes the

14   “stores” and “analyzes” requirements BlackBerry would impermissibly inject into the claims. Claim

15   23 likewise does not recite that the central location “stores” GPS data.

16   III.      U.S. PATENT NO. 6,744,759
17             The ’759 Patent describes techniques for providing user-configurable telephone service in a

18   data network telephony system. (’759, col. 3:32-48.) The disclosed system and related functionality

19   allows a service provider to enable users to select and modify user-configurable features for a data

20   network telephone by using a web-based interface. (Id., 16:1-39.)

21                     2.     “feature” / “feature enhancement” (claims 4 and 8)
22
                      Facebook’s Proposal                               BlackBerry’s Proposal
23
         No construction is necessary at this time.         a telephony service provider offering or
24                                                          characteristic of a telephony service
25                                                          “enhancement” means “an improvement”

26
     2
       In the parties’ Joint Claim Construction Statement, BlackBerry also cites a response to an office
27   action that was submitted four years after the ’841 patent issued in a different patent prosecution.
     Nothing in that response, which discussed claims that are different from the asserted claims of the
28   ’841 patent, requires the meaning that BlackBerry would impose upon the ’841 patent claims.
     4:18-cv-5434-JSW                                                                     FACEBOOK’S OPENING
                                                       3.                            CLAIM CONSTRUCTION BRIEF
          Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 8 of 24



 1          Claims 4 and 8 of the ’759 Patent recite a system and method enabling a user to select a

 2   “feature” or “feature enhancement” to provision a data network telephone. The ordinary words

 3   “feature” and “enhancement” do not require construction. BlackBerry’s proposed construction

 4   incorrectly seeks to limit these words to narrow meanings that are not required by the claim language

 5   or the remainder of the record evidence.

 6          The claims use the words “feature” and “enhancement” consistent with their plain meanings,

 7   reciting that a user can select a “feature” or “feature enhancement.” (’759, claims 4 and 8.) The

 8   specification similarly discusses, for example, that “[a] user may select features for temporary use”

 9   and that “features may be added to the registration/provisioning functions . . . or implemented as

10   extensions to the registration functions.” (Id., col. 7:10-15, 11:8-28.) A layperson jury will be readily

11   capable of understanding these words in context, and no construction is needed. NTP, Inc. v. Research

12   in Motion, Ltd., 418 F.3d 1282, 1311 (Fed. Cir. 2005) (claim construction “is not an obligatory exercise

13   in redundancy”) (citation omitted); Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283, 1291 (Fed.

14   Cir. 2015) (declining to further construe a “straightforward term” that required no construction);

15   Simpson Strong-Tie Co. v. Oz-Post Int’l, LLC, 373 F.Supp.3d 1288, 1301 (N.D. Cal. 2019) (Orrick,

16   J.) (leaving claim language to “plain and ordinary meaning” where “an ordinary person skilled in the

17   arts and a layperson can both understand” the language).

18          BlackBerry’s contention that a “feature” must be limited to “a telephony service provider

19   offering or characteristic of a telephony service” would improperly import limitations from exemplary

20   embodiments in the specification. Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1371 (Fed.

21   Cir. 2014) (“While we read claims in view of the specification, of which they are a part, we do not

22   read limitations from the embodiments in the specification into the claims.”) (citation omitted).

23   Nothing in the specification or prosecution history redefines the claimed “feature” with the narrow

24   definition that BlackBerry proposes.

25          BlackBerry’s proposal to narrowly redefine the ordinary word “enhancement” as

26   “improvement” is similarly unsupported. Thorner, 669 F.3d at 1366 (“we do not redefine words”).

27   First, BlackBerry would only inject subjectivity and ambiguity, inevitably raising questions such as:

28   “improvement” from whose perspective? An improvement in the opinion of one person might be
     4:18-cv-5434-JSW                                                                     FACEBOOK’S OPENING
                                                      4.                             CLAIM CONSTRUCTION BRIEF
          Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 9 of 24



 1   considered a degradation by another person. Furthermore, the plain meaning of “enhancement” can

 2   encompass a change of a factor or variable that is not necessarily an “improvement.” There are various

 3   uses of the word “enhance” that typically would not be considered “improvements” depending on

 4   one’s perspective (e.g., “enhance the injury”).

 5                  3.      “data network telephone” (claims 4 and 8)
 6
                   Facebook’s Proposal                                 BlackBerry’s Proposal
 7
      No construction is necessary at this time.            A fixed communication device with an Ethernet
 8                                                          communications interface for connection to an
                                                            Ethernet port.
 9

10          Claims 4 and 8 recite functionality by which a user can select features to provision a “data
11   network telephone.” This ordinary language does not require construction. BlackBerry’s construction
12   impermissibly attempts to import limitations from exemplary embodiments in the specification.
13          In context, the plain and ordinary meaning of a “data network telephone” is a telephone that
14   works with a data network, as opposed to a traditional old land-line telephone over an analog network.
15   No construction is necessary. Hill-Rom Servs., 755 F.3d at 1371 (reversing district court that narrowly
16   construed the term “datalink,” and determining that “‘datalink’ should be given its plain and ordinary
17   meaning”); Finjan, 626 F.3d at 1206-07; O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521
18   F.3d 1351, 1362 (Fed. Cir. 2008) (“district courts are not (and should not be) required to construe
19   every limitation present in a patent’s asserted claims”) (emphasis in original).
20          The specification reflects this ordinary meaning. The specification discusses embodiments
21   involving “data network telephony” and “data network telephones” for use over a data network, such
22   as the Internet. See ’759, col. 3:32-40 (“The present invention addresses the above needs by providing
23   a system in a data network telephony system, such as for example, the Internet, that provides a way
24   for users to make brand new telephones usable without having to wait while the telephone company
25   programs an account.”); 5:5-6:46 (describing an exemplary data network telephony system); 9:66-67
26   (discussing how the “communication proceeds over the voice over data channel”).              (See also
27   Declaration of Dr. Robert Akl (“Akl Decl.”), ¶¶ 35-41.) The term was also used consistent with this
28
     4:18-cv-5434-JSW                                                                    FACEBOOK’S OPENING
                                                       5.                           CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 10 of 24



 1   meaning during prosecution, where the applicant distinguished certain cited references on the basis

 2   that they not disclose provisioning a data network telephone using web access.

 3          As one illustration of a “data network telephone” device, the specification describes voice

 4   communication devices 108a and 108b, which are depicted in the form of devices that look like

 5   electronic telephones in Figure 1. (’759, Fig. 1 (item 108a, item 108b (labeled “telephone”)), col. 5:5-

 6   47, 6:3-46, 6:50-7:15.) The specification describes that these exemplary data network telephones may

 7   connect to a data network in various different ways, using various types of physical connection,

 8   protocol, and wired or “wireless” connection. (Id., col. 6:27-46 (“The access networks 112, 114 may

 9   link to the voice communication device 108a using an Ethernet LAN, a token ring LAN, a coaxial

10   cable links (e.g. CATV adapted for digital communication), a digital subscriber line (DSL), twisted

11   pair cable, fiberoptic cable, an integrated services digital network (ISDN) link, and wireless links”).)

12          BlackBerry’s construction is not supported by the intrinsic evidence. Nothing in the claim

13   language, specification, or prosecution history disclaims all types of “data network” other than

14   Ethernet networks or requires that the claimed “data network telephone” must be a “fixed” device.

15   Thorner, 669 F.3d at 1365-67.       BlackBerry’s construction improperly uses language from the

16   specification’s description of an example embodiment, namely data network telephones 208a and

17   208b shown in Figure 2A: “The data network telephones 208a, b are Ethernet phones which are

18   telephones that include an Ethernet communications interface for connection to an Ethernet port.”

19   (’759, col. 8:26-28.) But those examples are merely illustrative embodiments. While the specification

20   provides Ethernet as one example for the embodiment shown in Figure 2A, it makes clear that Ethernet

21   is merely an example: “The local area network 212 in FIG. 2A is an Ethernet LAN operating according

22   to the IEEE 802.3 specification, which is incorporated by reference herein, however, any other type of

23   local area network may be used.” (Id., col. 7:32-36 (emphasis added); Fig. 2A (labeling local area

24   network “(e.g. Ethernet)”).) The voice communication devices 108a and 108b shown in Figure 1 are

25   also example embodiments that the specification refers to as “data network telephone,” which also do

26   not need to use Ethernet. (Id., col. 5:5-47, 6:3-46, 6:50-7:15.) (Akl Decl., ¶¶ 42-43.) Hill-Rom, 755

27   F.3d at 1371 (“we do not read limitations from the embodiments in the specification into the claims.”).

28          BlackBerry also improperly seeks to import a limitation that a data network telephone must be
     4:18-cv-5434-JSW                                                                     FACEBOOK’S OPENING
                                                      6.                             CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 11 of 24



 1   a “fixed” device based on one isolated sentence in the specification:

 2                  The user interface circuitry 261 may support other hardware and
                    software interfaces. For example, a videophone implementation might
 3                  also include a camera and monitor. The fixed communication device of
                    the present invention is not limited to telephones or videophones –
 4                  additional user interface types, for example, such as the ones needed
                    for computer games, are also contemplated as being within the scope
 5                  of the present invention.
 6   (’759 Patent, col. 9:34-41 (emphasis added).) But this brief discussion, which contains the only

 7   occurrence of the word “fixed” in the specification, falls far short of the type of clear, deliberate, and

 8   unambiguous disclaimer or redefinition that would narrow the scope of the claim term “data network

 9   telephone.” Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513 (Fed. Cir. 2015) (“[t]o find

10   disavowal, we must find that the specification is ‘both so clear as to show reasonable clarity and

11   deliberateness, and so unmistakable as to be unambiguous evidence of disclaimer.’”) (citations

12   omitted); Thorner, 669 F.3d at 1365-67 (discussing the “exacting” standards for finding lexicography

13   or disclaimer). The relied-upon sentence does not even use the claim term at issue – “data network

14   telephone” – much less proclaim that every “data network telephone” used in connection with the

15   claimed invention must necessarily be a “fixed” device. (Akl Decl. ¶¶ 42-43.)

16          In fact, BlackBerry’s proposed construction would impermissibly exclude the specification’s

17   disclosed embodiments of data network telephones, such as the voice communication devices 108a

18   and 108b shown in Figure 1, that can use non-Ethernet connections and “wireless” links. (’759, Fig.

19   1, 5:5-47; id., col. 6:27-46 (“The access networks 112, 114 may link to the voice communication

20   device 108a using an Ethernet LAN, a token ring LAN, a coaxial cable links . . ., a digital subscriber

21   line (DSL), . . . an integrated services digital network (ISDN) link, and wireless links.”) (emphasis

22   added), 6:50-7:15 (noting that the devices in system 100 shown in Figure 1 are examples of “data

23   network telephone”); see also id., col. 8:17-21, 13:49-60 (discussing “telephony service for mobile

24   users” and enabling “mobile clients to register with their current locations”).) (Akl Decl. ¶¶ 42-43.)

25   It is well-settled that “a claim construction that excludes the preferred embodiment is rarely, if ever,

26   correct and would require highly persuasive evidentiary support.” Duncan Parking Techs., Inc. v. IPS

27   Grp., 914 F.3d 1347, 1364 (Fed. Cir. 2019) (citation and internal quotations omitted).

28
     4:18-cv-5434-JSW                                                                      FACEBOOK’S OPENING
                                                       7.                             CLAIM CONSTRUCTION BRIEF
           Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 12 of 24



 1   IV.     U.S. PATENT NO. 7,228,432

 2           The ’432 Patent describes techniques for providing security for a computer system, such as by

 3   using a dedicated security processor to validate files for security purposes. (’432, col. 1:40-46.)

 4                   4.      “dedicated security processor” (claim 1)

 5
                    Facebook’s Proposal                                   BlackBerry’s Proposal
 6
      No construction is necessary at this time.              a processor dedicated to providing security
 7                                                            functions

 8

 9           Claim 1 of the ’432 Patent recites a method whereby a dedicated security processor receives a

10   request for a file, is used to access the file, and validates the requested file. (’432, claim 1.) In context,

11   no construction is needed. BlackBerry’s proposed construction merely rearranges the undefined words

12   of the claim and impermissibly attempts to inject functional requirements from one exemplary

13   embodiment described in the specification.

14           A person of ordinary skill in the art would have understood “dedicated security processor,” in

15   the context of the claim language and specification, to have its plain and ordinary meaning. (Akl

16   Decl., ¶¶ 44-46.) The claim language does not impose any particular structural requirements on the

17   dedicated security processor, and the claim language explicitly specifies the functions that are

18   performed using the dedicated security processor. (’432, claim 1.) The specification of the ’432 Patent

19   also does not disclaim any particular form that the dedicated security processor may take. Thorner,

20   669 F.3d at 1365-67. No construction is necessary. Finjan, 626 F.3d at 1206-07; Summit 6, 802 F.3d

21   at 1291; Hill-Rom Servs., 755 F.3d at 1371-72.

22           BlackBerry’s proposed construction is unhelpful and improper.                As an initial matter,

23   BlackBerry’s proposal mostly just repeats and moves around the same words from the claim language

24   – “dedicated,” “security,” and “processor” – without providing any definition of those words. Claim

25   construction is “a matter of resolution of disputed meanings and technical scope, to clarify and when

26   necessary to explain what the patentee covered by the claims, for use in the determination of

27   infringement.” O2 Micro, 521 F.3d at 1362 (citations omitted). BlackBerry fails to show that its

28   proposed construction would provide guidance to a jury that is helpful, accurate, and necessary for
     4:18-cv-5434-JSW                                                                         FACEBOOK’S OPENING
                                                         8.                              CLAIM CONSTRUCTION BRIEF
          Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 13 of 24



 1   resolution of the issues in this case.

 2           Furthermore, BlackBerry’s construction also improperly attempts to impose a functional

 3   requirement that the dedicated security processor must be “dedicated to providing security functions.”

 4   But the claim language itself specifies the functions that the “dedicated security processor” must be

 5   capable of performing. In asserted claim 1, the dedicated security processor receives a request for a

 6   file, is used to access the file, and is used to validate the requested file. (’432, claim 1.) Other claims

 7   specify other functions. (E.g., ’432, claims 26-29.) There is no basis to inject an additional

 8   requirement that the only thing the dedicated security processor can do is “providing security

 9   functions.” Thorner, 669 F.3d at 1365-67.

10           BlackBerry’s proposed construction apparently borrows language from the specification’s

11   description of an exemplary embodiment using a “security co-processor 111” in the context of an

12   exemplary “computer system 100” in order to illustrate one example of a security processor. The

13   specification states: “the security co-processor 111 may be dedicated to providing security functions

14   to the computer system 100.” (’432, col. 4:15-17 (emphasis added); see also id., col. 2:3-34 (making

15   clear that the specification’s descriptions of embodiments with “a security co-processor” are merely

16   “disclosed embodiments”).) But the “security co-processor” embodiment is merely one exemplary

17   embodiment that does not limit the claims. Hill-Rom, 755 F.3d at 1371-72. Moreover, even in that

18   illustrative example, the specification states only that the security co-processor “may” be dedicated to

19   providing security functions to the exemplary computer system 100 embodiment. The asserted claims

20   at issue are not limited to that exemplary embodiment, do not recite a “security co-processor,” and do

21   not recite that the claimed security processor must be “dedicated to providing security functions.”

22   There is no basis to import these un-recited limitations into the claims. (Akl Decl. ¶ 47.) Thorner,

23   669 F.3d at 1365-67.

24   V.      U.S. PATENT NO. 7,302,698
25           The ’698 Patent teaches techniques for monitoring the “state” of a computing platform using

26   a monitoring component. (’698, col. 7:18-26, 10:61-11:2.)

27

28
     4:18-cv-5434-JSW                                                                      FACEBOOK’S OPENING
                                                       9.                             CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 14 of 24



 1                  5.      “operating state” (claim 1); “operational state” (claim 20)

 2
                   Facebook’s Proposal                                  BlackBerry’s Proposal
 3
      No separate construction necessary at this time a state running on the computing entity that can
 4    beyond the agreed construction of “state.”      be distinguished from other states using a set of
                                                      integrity metrics
 5

 6          The ’698 Patent explicitly defines the term “state” as “a mode of operation of the computing

 7   entity in which a plurality of functions provided by the computing platform may be carried out.” (’698,

 8   col. 12:65-13:2.) The parties agree that the term “state” has this construction. (Dkt. No. 48 at 1.)

 9          No further construction is required or appropriate for the phrases “operating state” or

10   “operational state.” BlackBerry’s proposed construction improperly seeks to import limitations from

11   an exemplary embodiment into the claims.

12          The claim language is clear and understandable in view of the parties’ agreed construction of

13   “state” as a “mode of operation.” The claims recite, for example, that a monitoring component

14   operates to determine which state is “the current operating state” (claim 1) or records data describing

15   “a current operational state” (claim 20). The specification describes “operating states” accordingly:

16   “In the best mode for carrying out the invention, the computing entity has a plurality of modes of

17   operation, referred to herein as operating states.” (’698, col. 10:61-63 (emphasis added).) Since the

18   term “state” is already defined to mean a “mode of operation . . .” there is no reason to further construe

19   “operating state” or “operational state.”

20          BlackBerry’s proposed construction attempts to add a limitation requiring that an operating or

21   operational state “can be distinguished from other states using a set of integrity metrics.” The intrinsic

22   evidence does not require this limitation. The claims at issue do not recite any “integrity metrics,”

23   much less the use of integrity metrics to distinguish between operating states.

24          BlackBerry cites the summary of the invention section of the specification. But that section

25   only discusses “specific implementations” of the present invention:

26                  In specific implementations of the present invention, a computing
                    entity is capable of residing in a plurality of distinct operating states.
27                  Each operating state can be distinguished from other operating states
                    using a set of integrity metrics designed to distinguish between those
28                  operating states.
     4:18-cv-5434-JSW                                                                       FACEBOOK’S OPENING
                                                      10.                              CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 15 of 24



 1   (’698, col. 3:39-45 (emphasis added).) Thus, in some “specific implementations,” operating states can

 2   be distinguished using integrity metrics. But those would be merely exemplary embodiments that do

 3   not limit the claims. Hill-Rom, 755 F.3d at 1371-72. In other alternative implementations, a system

 4   implementing the invention might not be capable of using integrity metrics. The specification’s

 5   discussions of “integrity metrics” do not provide any clear and deliberate disclaimer or redefinition of

 6   the term “operating state” or “operational state” that limits all implementations of the patent’s claims.

 7   Openwave, 808 F.3d at 513; Thorner, 669 F.3d at 1365-67.

 8           The prosecution history confirms the absence of any deliberate disclaimer or redefinition. The

 9   applicant filed a brief appealing from the examiner’s rejection over certain prior art. (Ex. 2, Mar. 21,

10   2007 Appeal Brief.) In the brief, the applicant first summarized the subject matter described in the

11   specification, including paraphrasing the summary of the invention section discussed above and

12   providing the definition of “state.” (Id. at 2-3.) Critically, the applicant relied only on this definition

13   of “state” to distinguish the prior art. (Id. at 13-14.) The applicant did not rely on “integrity metrics”

14   to distinguish the prior art.

15                   6.      Preamble of claim 20
16
                    Facebook’s Proposal                                 BlackBerry’s Proposal
17
      The preamble is not limiting except for                The phrase “a computer platform having a first
18    “computer program” and “monitoring                     data processor and a first memory and a
      component having a second data processor and           monitoring component having a second data
19    a second memory.”                                      processor and a second memory” in the preamble
20                                                           of claim 20 is limiting

21           The parties dispute whether certain portions of the preamble of claim 20 are limiting.
22   “Generally, the preamble does not limit the claims.” Georgetown Rail Equip. Co. v. Holland L.P.,
23   867 F.3d 1229, 1236 (Fed. Cir. 2017) (citation omitted). “The purpose of a preamble is to set forth
24   the general nature of the invention being claimed. It is generally not used as or intended to be a
25   limiting factor in delineating boundaries of the scope of the invention as claimed.” PPC Broadband,
26   Inc. v. Corning Optical Commc’ns RF, LLC, 815 F.3d 747, 753 (Fed. Cir. 2016). Even where a portion
27   of a preamble is shown to be limiting, the remainder of the preamble need not be limiting. TomTom,
28
     4:18-cv-5434-JSW                                                                      FACEBOOK’S OPENING
                                                       11.                            CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 16 of 24



 1   Inc. v. Adolph, 790 F.3d 1315, 1323-24 (Fed. Cir. 2015) (“That the phrase in the preamble ‘destination

 2   tracking system of at least one mobile unit’ provides a necessary structure for claim 1 does not

 3   necessarily convert the entire preamble into a limitation . . .”).

 4           Here, the preamble of claim 20 recites: “A method of storing data at a computing entity

 5   comprising a computer platform having a first data processor and a first memory and a monitoring

 6   component having a second data processor and a second memory, said method comprising the steps

 7   of: . . .” (’698, claim 20.) Neither party contends that the preamble language “. . . storing data at a

 8   computing entity comprising . . .” is limiting. The parties dispute, however, whether the preamble’s

 9   reference to a computer platform “having a first data processor and a first memory . . .” imposes a

10   limitation on the recited computer platform. BlackBerry has not shown that this language imposes a

11   limitation as opposed to being merely an illustrative statement of intended use.

12           Significantly, claim 20 recites a method with a series of steps, not a physical apparatus with

13   specified structural components. (’698 claim 20 (“method comprising the steps of . . .”).) The terms

14   “computer platform” and “monitoring component” in the preamble of claim 20 are limitations because

15   they provide antecedent basis for “the computing platform” and “the monitoring component” recited

16   later in the claim body. (See id.) Furthermore, during prosecution, the applicant and Examiner pointed

17   to the recitation of a “monitoring component having a second data processor and a second memory”

18   as a distinction over the cited prior art. (E.g., Ex. 2 at 19.)

19           However, BlackBerry has not shown that the preamble’s recitation of a computer platform

20   “having a first data processor and a first memory . . .” imposes a limitation on the recited computer

21   platform. The “first data processor” and “first memory” mentioned in the preamble are not recited in

22   the body of the claim and therefore do not provide necessary structure to the claimed method.

23   Language in the preamble is not limiting where the “patentee defines a structurally complete invention

24   in the claim body and uses the preamble only to state a purpose or intended use for the invention.”

25   TomTom, 790 F.3d at 1323-24 (citation and internal quotation omitted) (holding that “the generating

26   language [in the preamble] is not limiting and does not provide an antecedent basis for any of the

27   claims”); Georgetown Rail, 867 F.3d at 1236-37 (affirming district court ruling that recitation in

28   preamble that a system is to be “mounted on a vehicle for movement along the railroad track” was not
     4:18-cv-5434-JSW                                                                   FACEBOOK’S OPENING
                                                        12.                        CLAIM CONSTRUCTION BRIEF
           Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 17 of 24



 1   limiting). Here, every step of claim 20 can be practiced without requiring the claimed “computer

 2   platform” in the preamble (or the “computing platform” in the claim body) to have the “first processor”

 3   and “first memory” that are referenced in the preamble. Thus, “the claim body describes a structurally

 4   complete invention such that deletion of the preamble phrase does not affect the structure or steps of

 5   the claimed invention.” Am. Med. Sys., Inc. v. Biolitec, Inc., 618 F.3d 1354, 1358-59 (Fed. Cir. 2010)

 6   (citation omitted). As in TomTom, claim 20 here recites a method requiring certain steps and “[a]ll of

 7   these steps are performed within the body” of the claim. TomTom, 790 F.3d at 1324.

 8   VI.     U.S. PATENT NO. 7,567,575
 9           The ’575 Patent describes a system and related techniques for providing multimedia data to a

10   mobile device using a mobile service platform. (’575, col. 2:39-3:18.)

11                  7.      Order of method steps (claim 1)
12
                   Facebook’s Proposal                                BlackBerry’s Proposal
13
      The sequence of steps can be performed in any        The claim requires the step of “receiving a
14    order, except that the step of “receiving a          request from the mobile device” to occur before
      request…” is performed before the step of            the subsequent limitations in the claim.
15    “providing multimedia data to the mobile
16    device…”

17           Under Federal Circuit precedent, “unless the steps of a method actually recite an order, the
18   steps are not ordinarily construed to require one.” Tessera, Inc. v. UTAC (Taiwan) Corp., Case No.
19   5:10-cv-04435-EJF, 2015 WL 7720832, at *8 (N.D. Cal. Nov. 30, 2015) (quoting Altris, Inc. v.
20   Symantec Corp., 318 F.3d 1363, 1369 (Fed. Cir. 2003)). “Absent affirmative indication to the
21   contrary, method steps need not be performed in the order in which they are recited.” Cybersettle,
22   Inc. v. Nat’l Arbitration Forum, Inc., 243 Fed. App’x 603, 609 (Fed. Cir. 2007) (citing Interactive Gift
23   Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1343 (Fed. Cir. 2001)).
24           Claim 1 of the ’575 Patent does not require its recited steps to be performed in any particular
25   sequence. The claim states that its method “compris[es]” certain steps and never indicates they must
26   be carried out in a particular order. Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501 (Fed. Cir.
27   1997) (“‘Comprising’ is a term of art used in claim language which means that the named elements
28
     4:18-cv-5434-JSW                                                                    FACEBOOK’S OPENING
                                                     13.                            CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 18 of 24



 1   are essential, but other elements may be added and still form a construct within the scope of the

 2   claim.”). The only step-order imposed by claim 1 is that the step of “receiving a request from the

 3   mobile device” is performed before the step of “providing multimedia data to the mobile device in

 4   response to the request” as a matter of grammar and logic. The remaining steps could be performed

 5   in various different orders. (Akl Decl. ¶¶ 48-51.)

 6          Nothing in the claim language or specification requires the step order that BlackBerry

 7   proposes, which would require that the step of “receiving a request from a mobile device” must be

 8   performed before all of the other steps recited in claim 1. On the contrary, the specification explicitly

 9   states that the steps can be performed in various orders. Figure 5 of the ’575 Patent shows a flow

10   diagram illustrating a series of steps, including steps that correspond to the steps in claim 1 such as

11   “receive request from mobile device” (step 502). (’575, Fig. 5.) After discussing Figure 5 and

12   describing each step, the specification states: “It will be appreciated by those of ordinary skill in the

13   art that unless otherwise indicated herein, the particular sequence of steps described is illustrative only

14   and can be varied without departing from the spirit of the invention.” (’575, col. 12:35-57 (emphasis

15   added).) Other than the claimed step of providing multimedia media data “in response to the request,”

16   the remaining steps of claim 1 can be performed before or after the step of “receiving a request from

17   a mobile device.” (Akl Decl. ¶ 52.)

18                  8.      “multimedia data delivery information” (claim 1)
19
                    Facebook’s Proposal                                  BlackBerry’s Proposal
20
      No construction necessary at this time.                The phrase is indefinite
21    Alternatively, if construction is needed,
      “information relating to the delivery of
22    multimedia data.”
23

24          Claim 1 recites a step of providing “multimedia data delivery information” to at least one
25   multimedia server. (’575, claim 1.) These ordinary words – multimedia data delivery information –
26   are used according to their plain and ordinary meanings, and the phrase does not require construction.
27   BlackBerry fails to carry its “burden of proving indefiniteness by clear and convincing evidence.”
28
     4:18-cv-5434-JSW                                                                        FACEBOOK’S OPENING
                                                       14.                              CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 19 of 24



 1   BASF Corp. v. Johnson Matthey, Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017) (citation omitted).

 2          As the plain claim language indicates, the step of providing “multimedia data delivery

 3   information” involves providing information relating to the delivery of multimedia data. (Akl Decl.

 4   ¶ 54.) The specification describes an example embodiment where a mobile service platform provides

 5   multimedia data delivery information to a multimedia server as part of a process for transmitting

 6   multimedia data to a mobile device. In one technique illustrated in Figure 5, one of the steps is to

 7   “provide multimedia data delivery information” to a multimedia server. (’575, Fig. 5 (step 524).) The

 8   specification describes: “At step 524, the mobile service platform 340 provides multimedia data

 9   delivery information to the multimedia server 302 ....” (Id., 14:10-12.) Next, the multimedia server

10   invokes multimedia transcoding services based on a user profile, a device profile, and a transmission

11   profile. (Id. at 14:12-14.) A media source controller then instructs a multimedia source to transfer

12   multimedia content to a transcoder and the transcoded content is in turn delivered to the multimedia

13   server and the mobile device. (Id. at 14:19-38.)

14          In view of the specification’s teachings, a person of ordinary skill in the art would have

15   understood multimedia data delivery information to refer to information relating to the delivery of

16   multimedia data, as the phrase plainly suggests. (Akl Decl. ¶¶ 55-56.) Examples of multimedia data

17   delivery information that would have been familiar to a person of ordinary skill in the art included

18   information used to specify the source and/or destination of multimedia data being transmitted, such

19   as source and/or destination addresses; information regarding the time that multimedia data is being

20   generated or time-to-live, such as a time/date field; and information about the size or type of

21   multimedia data to be transmitted. (Id., ¶ 56.)

22          BlackBerry apparently contends that the claim language is indefinite because the specification

23   does not provide details regarding multimedia data delivery information. But “an inventor need not

24   explain every detail because a patent is read by those of skill in the art.” BASF, 875 F.3d at 1366

25   (quoting Wellman, Inc. v. Eastman Chem. Co., 642 F.3d 1355, 1367 (Fed. Cir. 2011)). Here, the use

26   of multimedia data delivery information was well within the grasp of a person of ordinary skill in the

27   art. (Akl Decl. ¶¶ 55-57.) By comparison, in Ethicon Endo-Surgery, Inc. v. Covidien, Inc. the Federal

28   Circuit reversed a district court’s ruling that certain claimed “clamping pressure” limitations were
     4:18-cv-5434-JSW                                                                  FACEBOOK’S OPENING
                                                       15.                        CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 20 of 24



 1   indefinite in part because the specification did not describe certain details. 796 F.3d 1312, 1316-22

 2   (Fed. Cir. 2015). The Court noted: “If such an understanding of how to measure the claimed average

 3   pressures was within the scope of knowledge possessed by one of ordinary skill in the art, there is no

 4   requirement for the specification to identify a particular measurement technique.” Id. at 1319.

 5   Likewise here, a skilled artisan would have understood the category of information at issue, and the

 6   specification need not spell out every detail. BASF, 875 F.3d at 1366; Ethicon, 796 F.3d at 1319.

 7          BlackBerry might also contend that the claim language is broad, encompassing any type of

 8   information relating to the delivery of multimedia data. But “breadth is not indefiniteness.” BASF

 9   875 F.3d at 1367 (quoting SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1341 (Fed. Cir.

10   2005)). The patentee is free to claim multimedia data delivery information without limiting the claim

11   to a particular narrow type of information.

12          In sum, BlackBerry fails to carry its burden to prove that this claim language is indefinite. See,

13   e.g., Cox Commc’ns, Inc. v. Sprint Commc’n Co. LP, 838 F.3d 1224, 1228–33 (Fed. Cir. 2016)

14   (reversing district court ruling that the term “processing system” was indefinite); Eidos Display, LLC

15   v. AU Optronics Corp., 779 F.3d 1360, 1365–68 (Fed. Cir. 2015) (reversing district court ruling that

16   “a contact hole for source wiring and gate wiring connection terminals” was indefinite).

17                  9.     “mobile device transmission profile” (claim 1)
18
                   Facebook’s Proposal                                BlackBerry’s Proposal
19
      No construction necessary at this time.              a profile containing information that describes
20                                                         the wireless protocol used by a mobile device,
                                                           including the wireless channel environment of
21                                                         the mobile device
22

23          Claim 1 recites a step of obtaining a “mobile device transmission profile.” This is another term
24   used with its plain and ordinary meaning. BlackBerry’s proposed construction improperly attempts
25   to import limitations from an example embodiment in the specification.
26          The language of claim 1 recites the step of obtaining a “mobile device transmission profile”
27   consistent with its plain meaning, i.e., transmission profile for a mobile device. The specification
28
     4:18-cv-5434-JSW                                                                     FACEBOOK’S OPENING
                                                     16.                             CLAIM CONSTRUCTION BRIEF
            Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 21 of 24



 1   similarly describes a step to “obtain a mobile device transmission profile” as one of the steps in

 2   Figure 5. (’575, Fig. 5; col. 14:19-23.) A layperson jury will be able to understand this language in

 3   context, and no construction is required. (Akl Decl. ¶¶ 58-60.) Finjan, 626 F.3d at 1206-07; Summit

 4   6, 802 F.3d at 1291; Hill-Rom Servs., 755 F.3d at 1371-72.

 5            BlackBerry’s proposed construction impermissibly attempts to import limitations from an

 6   exemplary embodiment in the specification. Thorner, 669 F.3d at 1366 (“We do not read limitations

 7   from the specification into claims . . .”); Hill-Rom, 755 F.3d at 1371-72. Nothing in the language of

 8   claim 1 recites or requires that the mobile device transmission profile must describe the wireless

 9   protocol used by a mobile device or wireless channel environment. Instead, BlackBerry improperly

10   relies on an example in the specification. In one example embodiment, a system illustrated in Figure

11   2 contains “transmission profile 306” as one of its components. (’575, col. Fig. 2 (“transmission

12   profile” item 306).) The specification indicates that in this Figure 2 embodiment, the “transmission

13   profile describes the protocol of the wireless channel environment.” (Id., col. 7:11-13.) But the

14   specification explicitly confirms that the system in Figure 2 merely illustrates “an exemplary

15   architecture.” (Id., col. 6:9-11.) Nothing in the specification or prosecution history provides a clear

16   and deliberate disclaimer or redefinition of the types of information that may be included in a mobile

17   device transmission profile. (Akl Decl. ¶¶ 61-62.) Openwave, 808 F.3d at 513 (disclaimer must be

18   “both so clear as to show reasonable clarity and deliberateness, and so unmistakable as to be

19   unambiguous evidence of disclaimer”) (citations omitted); Thorner, 669 F.3d at 1365 (“To act as its

20   own lexicographer, a patentee must ‘clearly set forth a definition of the disputed claim term’ other

21   than its plain and ordinary meaning.”) (citation omitted).

22            The specification does set forth an explicit definition of the term “personalized multimedia

23   service,” showing that the patentee knew how to provide an explicit definition where desired. (’575,

24   col. 4:29-34.)     But the specification does not provide any such definition for “mobile device

25   transmission profile,” which further confirms that this language should be understood according to its

26   plain and ordinary meaning.

27   VII.     U.S. PATENT NO. 8,429,231
28            The ’231 Patent describes a voice instant messaging system that enables voice communications
     4:18-cv-5434-JSW                                                                   FACEBOOK’S OPENING
                                                     17.                           CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 22 of 24



 1   between users. Among other features, the disclosed system can provide voice communication using

 2   a generic signaling interface channel, a control channel, and an audio channel. (’231, col. 1:64-66.)

 3                  10.     “generic signaling interface channel” (claim 1)
 4
                   Facebook’s Proposal                                  BlackBerry’s Proposal
 5
      No construction necessary at this time.               A channel used to establish an initial connection
 6    Alternatively, if construction is needed,             in which local IP addresses are exchanged, and
      “communication channel that can be used to            then is no longer used.
 7    establish an initial connection”
 8

 9          Claim 1 of the ’231 Patent recites a method including a step of establishing voice
10   communication using more than one channel including a “generic signaling interface channel.” The
11   claims and specification use this language according to its plain and ordinary meaning. BlackBerry
12   improperly seeks to import limitations from an exemplary embodiment in the specification.
13          Claim 1 refers to a “generic signaling interface channel” according to the plain and ordinary
14   meaning of these words, reflecting a channel that can be used to establish voice communication. The
15   specification similarly describes the use of a generic signaling interface channel to establish voice
16   communication. (’231, col. 1:64-66 (“[v]oice communication may be enabled by establishing a
17   generic signaling interface channel, a control channel, and an audio channel between the sender and
18   the recipient.”); 13:27-60 (“In one implementation, a talk tool establishes an active talk session using
19   three communication channels: a Generic Signaling Interface (GSI) channel, a control channel, and an
20   audio channel.”).)
21          To the extent the Court finds that any construction of this term is necessary, a person of
22   ordinary skill in the art would have understood that the generic signaling interface channel is a
23   communication channel that can be used to establish an initial connection. (Akl Decl. ¶¶ 63-66.) This
24   meaning is consistent with the operation of a generic signaling interface channel as recited in the claim
25   language and described in the specification. (’231, col. 1:64-66 (“[v]oice communication may be
26   enabled by establishing a generic signaling interface channel, a control channel, and an audio channel
27   between the sender and the recipient.”); 13:30-31 (“The talk tool uses the GSI channel to establish the
28
     4:18-cv-5434-JSW                                                                     FACEBOOK’S OPENING
                                                      18.                            CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 23 of 24



 1   initial connection.”).)

 2           BlackBerry’s proposed construction improperly imports limitations from one example

 3   embodiment in the specification. As an initial matter, BlackBerry would improperly limit the term to

 4   a channel that necessarily “is used” to establish an initial connection, while the specification makes

 5   clear that this channel “can be used” to establish an initial connection. (’231, col. 1:64-66 (“[v]oice

 6   communication may be enabled by establishing a generic signaling interface channel, a control

 7   channel, and an audio channel between the sender and the recipient.”) (emphasis added); 13:30-31.)

 8   In other words, there is no basis to require that a generic signaling interface channel, by definition,

 9   must necessarily be used to establish an initial connection. Rather, one possible use of the generic

10   signaling interface channel is to enable voice communications by establishing an initial connection.

11   The generic signaling interface channel could also be used in other ways as a matter of implementation

12   design choice. (Akl Decl. ¶¶ 67-68.)

13           More fundamentally, nothing in the claim language, specification, or prosecution history

14   narrowly disclaims or redefines a generic signaling interface channel to require the exchange of IP

15   addresses, or to require that the channel is “no longer used” after an initial connection, as BlackBerry

16   proposes. Openwave, 808 F.3d at 513; Thorner, 669 F.3d at 1365-67. The claim language does not

17   recite anything about IP addresses, and the final step of claim 1 is directed toward “establishing”

18   communication without imposing any limitation requiring that the generic signaling interface channel

19   is no longer used after the “establishing” step is performed. (Akl Decl. ¶¶ 67-68.)

20           Again, BlackBerry’s construction improperly imports limitations from a paragraph in the

21   specification that merely describes an illustrative embodiment. (’231, col. 13:27-60.) That paragraph

22   makes clear that it is merely describing one exemplary implementation: “In one implementation, a talk

23   tool establishes an active talk session using three communication channels: . . .” (Id., col. 13:27-28

24   (emphasis added).) Hill-Rom, 755 F.3d at 1371-72 (“we do not read limitations from the embodiments

25   in the specification into the claims.”). This paragraph falls far short of establishing a clear disavowal

26   of claim scope or setting forth a binding definition of the term. Openwave, 808 F.3d at 513; Thorner,

27   669 F.3d at 1365-67.

28
     4:18-cv-5434-JSW                                                                     FACEBOOK’S OPENING
                                                      19.                            CLAIM CONSTRUCTION BRIEF
         Case 4:18-cv-05434-JSW Document 49 Filed 07/11/19 Page 24 of 24



 1   Dated: July 11, 2019                COOLEY LLP

 2

 3                                       /s/ Heidi L. Keefe

 4                                       HEIDI L. KEEFE (178960)
                                         (hkeefe@cooley.com)
 5                                       MARK R. WEINSTEIN (193043)
                                         (mweinstein@cooley.com)
 6                                       MATTHEW J. BRIGHAM (191428)
                                         (mbrigham@cooley.com)
 7                                       LOWELL D. MEAD (223989)
                                         (lmead@cooley.com)
 8                                       BENJAMIN S. LIN (232735)
                                         (blin@cooley.com)
 9                                       MARK A. ZAMBARDA (314808)
                                         (mzambarda@cooley.com)
10                                       3175 Hanover Street
                                         Palo Alto, CA 94304-1130
11                                       Telephone: (650) 843-5000
                                         Facsimile: (650) 849-7400
12
                                         COOLEY LLP
13                                       MICHAEL G. RHODES (116127)
                                         (rhodesmg@cooley.com)
14                                       MATTHEW D. CAPLAN (260388)
                                         (mcaplan@cooley.com)
15                                       101 California Street
                                         San Francisco, CA 94111-5800
16                                       Telephone: (415) 693-2000
                                         Facsimile: (415) 693-2222
17
                                         Attorneys for Plaintiff
18                                       FACEBOOK, INC.
19

20

21

22

23

24

25

26

27

28
     4:18-cv-5434-JSW                                                   FACEBOOK’S OPENING
                                          20.                      CLAIM CONSTRUCTION BRIEF
